IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Pennsylvania Department of Revenue,     :
                       Petitioner       :
                                        :
             v.                         :        No. 1494 C.D. 2019
                                        :
Andrew Wagaman and The Morning          :
Call,                                   :
                    Respondents         :


PER CURIAM                             ORDER


             NOW, April 20, 2021, having considered Petitioner’s application for

reargument, to which no answer was filed, the application is granted. Our Opinion

and Order filed February 19, 2021, are hereby withdrawn.

             The Prothonotary is directed to list the above-captioned matter for

argument on the next available list.